Citation Nr: 1122784	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  10-17 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to educational assistance benefits.


ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The appellant's service has not been verified.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision of the Education Center at the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the appellant's claim for educational assistance benefits.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In March 2009, the appellant filed an application for educational benefits on VA  Form 22-1990; however, he failed to specifically identify which VA education program he sought benefits under.  The RO, therefore, considered his application under all applicable programs, i.e., Montgomery GI Bill (MGIB), Montgomery GI Bill - Selected Reserve (MGIB-SR), and Reserve Educational Assistance Program (REAP).  The Board notes that these programs are authorized under Chapter 30 of Title 38 and Chapter 1607 of Title 10 of the United States Code.  By letter dated April 10, 2009, the RO notified the appellant that his claim for educational benefits could not be approved because the evidence failed to establish that he served on active military duty for eligibility for MGIB benefits or that a service department has provided official notice that he is currently a member of the Selected Reserve or National Guard or qualifies for benefits under the REAP.  The appellant filed a Notice of Disagreement in October 2009, but gave no argument against the RO's denial.  

After issuance of a Statement of the Case in April 2009, the appellant filed a VA Form 9 to perfect his appeal.  On this form, in box 4 indicating "I AM THE:", the appellant checked the boxes for both "VETERAN" and "VETERAN'S CHILD."  In addition, the Board notes that the appellant filled out both boxes 1 and 7 and the only difference is the inclusion of "Sr." at the end of the name placed in box 7.  Furthermore, in box 10, the appellant commented "For my father and my service I'm in the need of attorney of my appeal I wanted to paid law school to become a office of the court California.  I'm in prison my father is dead."  

The Board finds the manner in which the appellant completed the VA Form 9 to raise the question of whether the appellant is the veteran in this case or rather he is a child of a veteran and is seeking Dependents Educational Assistance (DEA) under Chapter 35 of Title 38 of the United States Code.  Consequently, the Board finds that remand is necessary to obtain further clarification from the appellant as instructed below.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and ask him to clarify whether he is the veteran or a veteran's child.  He should be advised that such information is important to determine his status as it will determine what VA educational program(s) he may be entitled to obtain benefits from, i.e., whether he is entitled to benefits as a veteran or as the dependent of a veteran.  

The appellant should also be advised that, if he is the veteran, he must submit proof of his military service such as a DD214 or other service records showing the type of duty he served or is serving, such as active duty, Reserve duty or National Guard duty.  

If he is a veteran's child, he should be advised that he must submit his father's name, social security number or VA claims file number, proof of paternity (e.g., a birth certificate), and his father's death certificate.  He should also be advised that it would be helpful if he provided proof of his father's service, such as a DD214.

2.  Depending on the appellant's response, any additional development necessary to adjudicate the claim should be accomplished.

3.  Thereafter, the appellant's claim should be readjudicated.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the appellant.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


